Citation Nr: 1810274	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, manifested by chest pain and shortness of breath.

2.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2007, the Board denied an application to reopen a claim for service connection for interventricular septal defect with apical systolic murmur.  In November 2008, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) where the Court granted the Joint Motion for Remand (JMR).  The Court's Order vacated the November 2007 Board decision and remanded the issue for consideration consistent with the terms of the JMR.   

In April 2009, the Board remanded the issue of whether new and material evidence had been received sufficient to reopen a claim for service connection for an interventricular septal defect with apical systolic murmur for additional development.  Then, in September 2014, the Board reopened and denied the claim for service connection for a heart disorder (also claimed as a disorder causing chest pain and shortness of breath); and denied the claim of entitlement to service connection for headaches.  The Veteran again appealed the decision to the Court.  Thereafter, in a June 2015 Order, the Court granted the JMR and vacated, in part, the September 2014 Board decision with regard to the claims for service connection for a heart disorder and headaches.  The issues were remanded for consideration consistent with the terms of the JMR.

In November 2015, the Board remanded the claims for service connection for a heart disorder and headaches for further development.  After accomplishing further action, the RO issued a supplemental statement of the case (SSOC) in September 2016, reflecting the continued denial of these claims, and returned the matter to the Board.  In February 2017, the Board again remanded these issues for further development.  After accomplishing further action, the RO issued a supplemental SSOC in November 2017, reflecting the continued denial of these claims, and returned the matter to the Board.  
The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic cardiovascular disorder, manifested by chest pain and shortness of breath, has not been shown in service or for many years thereafter, and has not been found to be etiologically related to his active service. 

2. The Veteran's diagnosed headache disability has not been shown in service or for many years thereafter, and has not been found to be etiologically related to his active service. 

CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiovascular disorder manifested by chest pain and shortness of breath are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a chronic headache disability are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met. See VA correspondences dated in August 2002, November 2003, September 2004, January 2011, August 2011, and March 2013.  The claims have since been readjudicated.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Further, there has been substantial compliance with the Board's prior remand directives.  Thus, no further action in this regard is warranted. Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran. 

The Board has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service Connection

The Veteran's claim of entitlement to service connection for a cardiovascular disorder was originally filed as a claim for interventricular septal defect with apical systolic murmur and later claimed as a disorder causing chest pain and shortness of breath.  The Veteran generally contends that he has a heart disability etiologically related to his active service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

Upon a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder. 

Initially, the Board notes that the existence of a present disability is established through the Veteran's medical treatment records produced during the course of his appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA treatment records reflect that the Veteran was diagnosed with ischemic heart disease in 2003. See VA treatment records, VA examination report of January 2016, and medical opinion of September 2017.  

The Board also finds that there is an in-service component to the extent that the Veteran states that he experienced signs and symptoms in service which he attributes to his heart murmur noted in service.  The Veteran recently reported experiencing weakness, lightheadedness, and shortness of breath while participating in training during service, which he also attributes to his heart murmur.  

The Board will next address the question of whether the evidence demonstrates that the Veteran's diagnosed ischemic heart disease is related to service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds the VA examination report of January 2016 and addendum medical opinion of September 2017, considered together, highly persuasive and the most probative medical evidence of record.  Specifically, the January 2016 VA physician found that the Veteran's current condition of "atherosclerotic cardiovascular disease is a separate and distinctly different problem involving the coronary arteries rather than heart valves or the interventricular septum."  Citing to an extensive review of the claims file and medical records, the examiner opined that the Veteran's current heart condition is less likely incurred in or related to time in the service.  In a well-reasoned analysis, the examiner pointed out that there was no episodes of care for or diagnosis of cardiac problems until he was seen in 2002 for chest pains.  She explained that he was "found incidentally to have a systolic heart murmur" in service which was suggestive but not conclusive of an interventricular septal defect.  She further explained that, as the only test available at the time was cardiofluoro test, there was no direct visualization of the heart via an echocardiogram.  But, more recently, the Veteran had echocardiograms with no findings of an interventricular septal defect.  The examiner commented that, "even if such a defect was present at the time of his military service, the veteran had no symptoms at all during service regarding his heart and was found to be fit for duty after a medical evaluation for this clinical finding on routine examination."    

In September 2017, an addendum medical opinion was provided by the same VA physician who evaluated the Veteran in 2016.  Acknowledging consideration of the Veteran's lay statements regarding onset of his symptoms, the examiner indicated that her above 2016 opinion remained unchanged.  The examiner repeated her finding that the Veteran's current diagnosed heart disability of ischemic heart disease is a "separate and distinct condition from heart valve disease or septal defects."  She explained that, "[w]hile there was never any evidence to support either the diagnosis of heart valve disease or septal defects, they would not have been etiologically connect to his current disability of ischemic heart disease."  The examiner opined that the Veteran's cardiac disability (ischemic heart disease) is not related to, or the result of, his noted heart murmur while in service, which was clinically diagnosed in service as a possible septal defect that was later refuted by normal septal findings on echocardiogram.  

In view of the above, the Board finds that there is simply no competent medical evidence of record to support a finding that the Veteran's current heart disability diagnosed as ischemic heart disease had onset in service, or that the condition is related to or caused by his heart murmur noted in service.  The Board observes that the VA opinions are based on a comprehensive review of the Veteran's claims file, clinical examination of the Veteran, as well as provide well-grounded rationale to support the examiner's conclusions.  Accordingly, the Board assigns significant probative value to the 2016 and 2017 VA medical opinions of record.  

Furthermore, the Board observes that the VA medical opinions and treatment records stand uncontradicted by any other evidence found in the record and are significantly probative in determining whether the Veteran has substantiated his claim for service connection.  

As to the Veteran's reports of having onset of symptoms in service and since service, the Board observes that his reports are inconsistent with the objective evidence of record.  Service treatment records show no evidence of complaints, treatment, or findings of a cardiac disability in service and no chronic condition noted on service discharge examination in October 1958 or symptoms reported by the Veteran.  Although the Veteran's service treatment records reflect a finding of a systolic murmur in August 1957, it was found to be asymptomatic at the time without physical signs or history of symptoms.  In fact, when asymptomatic murmur was noted, the Veteran was given the option of discharge but he opted not to be discharged.  

Moreover, as addressed in the 2016 opinion, the incidental finding of a systolic heart murmur, which was suggestive of an interventricular septal defect, was clearly refuted by more recent echocardiograms that found no evidence of an interventricular septal defect.  Therefore, the service treatment records and treatment records for the first year after service are accepted as the credible and accurate account of the condition during that period of time. 
    
The Board notes that there is also no persuasive medical evidence of record that shows a diagnosis of ischemic heart disease within one year of the Veteran's separation from service or that symptoms manifested within a year of his discharge in 1958.  In fact, there are no reports of cardiac symptoms or interventions until the Veteran developed chest pain in 2003, and a diagnosis of ischemic heart disease was not made until 2003, over four decades after service separation.  As such, the Board finds service connection on a presumptive basis or based on continuity of symptomatology have not been satisfied and therefore, not warranted. 38 C.F.R. §§ 3.303(b), 3.309 (2017). 

Lastly, the Board has considered the Veteran's assertions that his claimed heart disability is related to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to opine independently as to the specific etiology of his claimed condition as this falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his diagnosed ischemic heart disease is related to service as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  For this reason, the Board finds the Veteran's statements have little probative value and assigns more weight to the medical opinions provided by the VA examiner.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Headaches 

The Veteran seeks service connection for a chronic headache disability and contends that his cluster headache disability had onset in service and is etiologically related to his active service.  Specifically, his service treatment records reflect that he was treated in August 1957 for complaints of sore throat, cold, headaches and general malaise.  He was treated in February 1958 for complaints of headache and cough, and assessed with having a cold.  A July 1958 notation reflects his report of headaches, but there were normal neurological findings at the time.  Likewise, an October 1958 examination report reflects normal clinical findings at separation. 

VA treatment records of October 1976 document the Veteran's report of "heart murmur, headache and fever" during an assessment for his lower abdominal pain.  Another notation in November 1976 reflects that the Veteran again received medication and/or treatment for headaches.  

The Veteran was afforded a VA examination in January 2016.  The Veteran reported having headaches but that he is "not sure about the frequency" indicating "maybe one bout every few months, generally relieved by aspirin, very short duration (a few minutes) at a time."  He also indicated that a typical head pain lasts less than one day.  The VA neurologist confirmed a previous diagnosis (from 1992) of cluster headaches. 

In compliance with the Board's February 2017 remand, another VA opinion was obtained in November 2017.  Based on a thorough review of the Veteran's claims file and pertinent medical evidence of record, the VA neurologist opined that it is less likely that the Veteran's currently-diagnosed headache disability began in or is etiologically related to the headaches which occurred during the his active service.  In her rationale, the physician acknowledged the Veteran's treatment in service for headaches but found there was nothing in his service treatment records to suggest that the Veteran was ever seen for "severe right retro-orbital piercing headaches consistent with cluster headaches."  In fact, the physician pointed out that the headaches reported in 1957, 1958 and 1976 were all attributable to "respiratory or febrile illness and/or part of a more generalized illness."  

Based on review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic headache disability.  In so finding, the Board acknowledges that the Veteran's treatment records confirm a clinical diagnosis of cluster headaches. See January 2016 VA examination report.  But, the Board concludes that there is no competent medical evidence relating the current headache condition diagnosed as cluster headaches to service or to the headaches treated during service.  As such, competent medical evidence is required.

In this regard, the Board finds the VA medical opinion of November 2017 constitutes the most probative medical evidence of record.  The VA neurologist provided a well-grounded analysis of the case supported by medical evidence of record to conclude that there is no reliable evidence linking the Veteran's current cluster headaches to service. Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, the examiner acknowledged each complaint and treatment for headaches in service but nevertheless found that the headaches at that time were "typically associated with a respiratory illness, fever and generalized malaise."  

Similar findings were noted for headaches treated post-service.  For instance, one of the earliest notations documenting the Veteran's complaint of headaches was in 1976, approximately eighteen years after separation, which "occurred during an admission for a post [operation] wound infection and associated fever."  Further, the Veteran's subjective complaints are not supported by objective medical evidence, as there are no medical records documenting an ongoing chronic headache condition or complaints of "severe right retro-orbital piercing headaches" consistent with a diagnosis of cluster headaches.  Thus, the Board finds that the neurologist's conclusion is consistent with the medical evidence of record demonstrating the absence of symptoms of cluster headaches until 1992, approximately 34 years after separation.  

In sum, there is simply no medical evidence to support a finding of an etiological relationship between the Veteran's currently-diagnosed cluster headache to service or that the currently-diagnosed headache disability began in, or is etiologically related to the headaches which occurred in, service.  There is also no evidence of record to the contrary. 

The Board recognizes the Veteran's contentions that his current headaches are related to service.  Although the Veteran is certainly capable of describing his symptoms in and after service, he is not competent to opine independently on such medical questions of etiology as this requires medical expertise.  For this purpose, the Board finds that the Veteran's statements are not competent medical evidence.  His assertions, standing alone, have little probative value and the Board assigns more weight to the 2017 VA medical opinion. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic headache disability.  The benefit-of-the-doubt doctrine is not for application, and this claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a cardiovascular disorder, manifested by chest pain and shortness of breath, is denied.

Service connection for a chronic headache disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


